DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3: Line 1-2 states: “wherein the rotor shaft is a stationary member that extends along the central axis of the stator.” It is unclear the exact limitations the applicant is introducing here, specifically “rotor shafts” (e.g. shafts connected to rotors) are known in the art to rotate, not to be stationary. Additionally, claim 1 states that the “impeller is mounted on the rotor shaft”. Furthermore, like a rotor, an impeller is known in the art to rotate, so that the rotation of the impeller causes fluid acted on by the impeller to move (i.e. be impelled by the impeller). Therefore the language of the claim contradicts the ordinary meaning of a “rotor shaft” and the scope of the claim is unclear. For the purpose of examination, the claim language in question will be examined as: --wherein the rotor shaft is a 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 11-15 of U.S. Patent No. 11152831 in view of Bellmyer US 2019/0186245. 
Regarding Claim 1: USPN 11152831 claim 1 recites analogous claim language for all the limitations of claim 1 except for the limitations: “an impeller mounted on the rotor shaft and located within the interior cavity of the stator, where the impeller circumscribes the rotor shaft”, additionally it is noted that the electrical submersible pump assembly of USPN 11152831 corresponds to (electrical submersible pump assembly - 16; pump - 18, motor - 20, seal section - 22 - Column 4 Line 42-54) OR (16; 18,20 - Column 4 Line 54-60) and the electrical submersible pump assembly pumps the production fluids out of the well as known in the art. Further while USPN 11152831 claims only a motor, once the motor of USPN 11152831 is modified with an impeller within the stator, the combination constitutes a motor-pump unit, as claimed. 
Additionally, Bellmyer US 2019/0186245 discloses the limitations:
a motor housing (motor 21 has motor housing 25, Fig 1-2, ¶0022-¶023), the motor housing being an elongated member (as seen in Fig 2, motor housing 25 is elongated in the axial direction); a stator 27 located within the motor housing (as seen in Figure 2, stator 27 is located within element 25), the stator having a stator body (the stator body is the large number of stator disks that are stacked and fixed to housing 25, ¶0023) with an interior cavity (bore 29 ¶0023-¶0024) extending along a central axis of the stator (element 29 extends along axis 32, see Fig 2-4); a rotor assembly (the rotor assembly is defined by the sum of its parts, also see Fig 2, ¶0023-¶0025) located within the interior cavity of the stator (as seen in Fig 2), the rotor assembly comprising a rotor shaft 31, a rotor member 33, and an intermediate rotor bearing assembly (40, ¶0026, Figs 2-7), where the rotor member 33 and the intermediate rotor bearing assembly 40 circumscribe the rotor shaft (as seen in Fig 2-3, ¶0024, ¶0026); an impeller (element 41 and blades 49 of element 40 constitute an impeller) mounted on the rotor shaft (¶0026, Fig 3) and located within the interior cavity of the stator (as seen in Fig 2 and Fig 3, the impeller is located inside element 29), where the impeller circumscribes the rotor shaft (Fig 3, ¶0026).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor and the intermediate bearing assembly of USPN 11152831 with the dielectric lubricant filling the interior cavity of the stator (¶0025) and the combined bearing and lubricant pump 40 (¶0026) of Bellmyer US 2019/0186245 in order to provide radial stabilization of the rotor shaft (¶0032) and/or in order to mitigate the occurrence of stagnant lubricant in the motor undergoing thermal expansion from significant heating (¶0033).
Claim 2 of the instant application corresponds to claim 1 of USPN 11152831 as modified by Bellmyer US 2019/0186245.
Claim 3 of the instant application corresponds to claim 1 of USPN 11152831 as modified by Bellmyer US 2019/0186245.
Claim 4 of the instant application corresponds to claim 2 of USPN 11152831 as modified by Bellmyer US 2019/0186245.
Claim 5 of the instant application corresponds to claim 1 of USPN 11152831 as modified by Bellmyer US 2019/0186245.
Claim 6 of the instant application corresponds to claim 3 of USPN 11152831 as modified by Bellmyer US 2019/0186245.
Claim 7 of the instant application corresponds to claim 4 of USPN 11152831 as modified by Bellmyer US 2019/0186245.
Claim 8 of the instant application corresponds to claim 5 of USPN 11152831 as modified by Bellmyer US 2019/0186245.

Regarding Claim 13: USPN 11152831 claim 11 recites analogous claim language for all the limitations of claim 1 except for the limitations: “an impeller mounted on the rotor shaft and located within the interior cavity of the stator, where the impeller circumscribes the rotor shaft”, additionally it is noted that the electrical submersible pump assembly of USPN 11152831 corresponds to (electrical submersible pump assembly - 16; pump - 18, motor - 20, seal section - 22 - Column 4 Line 42-54) OR (16; 18,20 - Column 4 Line 54-60) and the electrical submersible pump assembly pumps the production fluids out of the well as known in the art. Further while USPN 11152831 claims only a motor, once the motor of USPN 11152831 is modified with an impeller within the stator, the combination constitutes a motor-pump unit, as claimed. 
Additionally, Bellmyer US 2019/0186245 discloses the limitations:
a motor housing (motor 21 has motor housing 25, Fig 1-2, ¶0022-¶023), the motor housing being an elongated member (as seen in Fig 2, motor housing 25 is elongated in the axial direction); a stator 27 located within the motor housing (as seen in Figure 2, stator 27 is located within element 25), the stator having a stator body (the stator body is the large number of stator disks that are stacked and fixed to housing 25, ¶0023) with an interior cavity (bore 29 ¶0023-¶0024) extending along a central axis of the stator (element 29 extends along axis 32, see Fig 2-4); a rotor assembly (the rotor assembly is defined by the sum of its parts, also see Fig 2, ¶0023-¶0025) located within the interior cavity of the stator (as seen in Fig 2), the rotor assembly comprising a rotor shaft 31, a rotor member 33, and an intermediate rotor bearing assembly (40, ¶0026, Figs 2-7), where the rotor member 33 and the intermediate rotor bearing assembly 40 circumscribe the rotor shaft (as seen in Fig 2-3, ¶0024, ¶0026); an impeller (element 41 and blades 49 of element 40 constitute an impeller) mounted on the rotor shaft (¶0026, Fig 3) and located within the interior cavity of the stator (as seen in Fig 2 and Fig 3, the impeller is located inside element 29), where the impeller circumscribes the rotor shaft (Fig 3, ¶0026).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor and the intermediate bearing assembly of USPN 11152831 with the dielectric lubricant filling the interior cavity of the stator (¶0025) and the combined bearing and lubricant pump 40 (¶0026) of Bellmyer US 2019/0186245 in order to provide radial stabilization of the rotor shaft (¶0032) and/or in order to mitigate the occurrence of stagnant lubricant in the motor undergoing thermal expansion from significant heating (¶0033).
Claim 14 of the instant application corresponds to claim 12 of USPN 11152831 as modified by Bellmyer US 2019/0186245.
Claim 15 of the instant application corresponds to claim 11 of USPN 11152831 as modified by Bellmyer US 2019/0186245.
Claim 16 of the instant application corresponds to claim 13 of USPN 11152831 as modified by Bellmyer US 2019/0186245.
Claim 17 of the instant application corresponds to claim 14 of USPN 11152831 as modified by Bellmyer US 2019/0186245.
Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11152831 in view of Bellmyer US 2019/0186245 as applied to claims 1 and 13 above, and further in view of Shaw US 2003/0145989. 
Regarding Claims 10 / 20: USPN 11152831 as modified by Bellmyer US 2019/0186245 discloses in the above mentioned Claims, Figures, and Specifications the limitations set forth in claims 1 and 13. USPN 11152831 is silent regarding the limitations: a CMP gauge comprising a flowmeter. Additionally, it is noted that the term “CMP” is understood to mean “a canned motor pump” given the disclosure at ¶0042 - Page 10 of the specification filed on 08/25/2020. Therefore a “CMP gauge” is understood to be any sensor attached to a caned motor pump (CMP). Given that the structure of USPN 11152831 as modified by Bellmyer US 2019/0186245 discloses an motor-pump assembly and a canned motor, connected to an electrical submersible pump, USPN 11152831 as modified by Bellmyer discloses a canned motor pump (CMP).
However Shaw US 2003/0145989 does disclose the limitations: an electrical submersible pump assembly (the ESP is defined by the sum of its parts, 87,93,85) wherein a pump 85 of the electrical submersible pump assembly has a CMP gauge (i.e. flowmeter 101, Fig 4, ¶0036), the CMP gauge comprising a flowmeter (101 is a flowmeter). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet of the pump 18 in the electrical submersible pump assembly (16; 18,20,22 - Fig 1) of USPN 11152831 with the flow meter 101 of Shaw US 2003/0145989 in order to measure the flow rate of the well fluid while the well fluid travels through the pump (¶0034-¶0036 - Shaw).
Claims 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11152831 in view of Bellmyer US 2019/0186245 and Shaw US 2003/0145989 as applied to claims 10 and 20 above, and further in view of Niederhauser USPN 10423172.
Regarding Claims 11 / 21: USPN 11152831 as modified by Bellmyer US 2019/0186245 and Shaw US 2003/0145989 discloses in the above mentioned Figures and Specifications the limitations set forth in claims 10/20. Shaw US 2003/0145989 is silent regarding the type of flowmeter used in the CMP gauge, and thus is silent regarding the limitations: where the CMP gauge comprises a thermal anemometer. 
However Niederhauser USPN 10423172 does disclose the limitations: a flow meter (Figure 1, sensor element 13), where the flow meter comprises a thermal anemometer (sensor element 13 is configured as a thermal anemometer, Abstract). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unknown type of flowmeter 101 of Shaw US 2003/0145989 with the thermal anemometer flow meter 13 of Niederhauser USPN 10423172 in order to provide flow measurement independent of any bends or fittings in the flow path (Column 12 Line 23-27).
Claims 12 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11152831 in view of Bellmyer US 2019/0186245 as applied to claims 1 and 13 above, and further in view of Xiao US 2017/0058664. 
Regarding Claim 12 / 22: USPN 11152831 as modified by Bellmyer US 2019/0186245 discloses in the above mentioned Claims, Figures, and Specifications the limitations set forth in claims 1 and 13. USPN 11152831 does not disclose the limitations: a flow meter positioned at an inlet of the system, a CMP gauge in fluid connection with the flow meter, and a flow port in fluid connection with the CMP gauge and in fluid connection with the motor-pump unit, where the system is configured such that fluid enters the system through the flow meter, subsequently traverses the CMP gauge, subsequently traverses the flow port, and subsequently traverses the motor-pump unit. Additionally, it is noted that the term “CMP” is understood to mean “a canned motor pump” given the disclosure at ¶0042 - Page 10 of the specification filed on 08/25/2020. Therefore a “CMP gauge” is understood to be any sensor attached to a caned motor pump (CMP). Given that the structure of USPN 11152831 as modified by Bellmyer US 2019/0186245 discloses an motor-pump assembly and a canned motor, connected to an electrical submersible pump, USPN 11152831 as modified by Bellmyer discloses a canned motor pump (CMP).

    PNG
    media_image1.png
    1137
    956
    media_image1.png
    Greyscale
 Annotated Figure 3 of Xiao US 2017/0058664 (Attached Figure 1)
However Xiao US 2017/0058664 does disclose the limitations: a system (the system is includes pump assembly 20A, seal section 18A, motor unit 16A, metering section 34A, and well casing 74A) comprising: a flow meter (pressure sensors 54A,56A are used to calculate flowrate of the fluid ¶0036) positioned at an inlet of the system (elements 54A, 56A measure the flow through the annular space between the lower portion of metering section 34A and well casing 74A, the sensors are at the external diameter of the lower portion of the metering section ¶0018), a CMP gauge (= sensor 50A, the sensor is at the external diameter of the upper portion (36A) of the metering section ¶0018; also see Annotated Figure 3 of Xiao US 2017/0058664 (Attached Figure 1) above) in fluid connection with the flow meter (after fluid F flows past elements 56A and 54A of the flow meter, it flows past element 50A), and a flow port (Attached Figure 1) in fluid connection with the CMP gauge and in fluid connection with the motor unit (as seen in Attached Figure 1, after fluid flows past the CMP gauge it is able to flow through the flow port, after fluid flows through the flow port it is able to flow past the outside of the motor unit), where the system is configured such that fluid enters the system through the flow meter (i.e. enters the system through the annular space between the lower part of metering section 34A and well casing), subsequently traverses the CMP gauge (i.e. flows past element 50A), subsequently traverses the flow port (i.e. flows through the flow port in Attached Figure 1), and subsequently traverses the motor unit (i.e. traverses the outer surface of the motor unit, Attached Figure 1). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor unit 16A of Xiao US 2017/0058664 with the canned motor pump unit of USPN 11152831 as modified by Bellmyer 2019/0186245 in order to provide radial stabilization of the rotor shaft in the motor unit (Bellmyer - ¶0032) and/or in order provide a motor with a sealed stator where the rotor assembly can be easily pulled into the stator (USPN 11152831 - Column 1 Line 46-53).
Claim(s) 9 and 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11152831 in view of Bellmyer US 2019/0186245 as applied to claims 1 and 13 above, and further in view of Toh US 2013/0272898.
Regarding Claims 9 / 19: USPN 11152831 as modified by Bellmyer US 2019/0186245 discloses in the above mentioned Claims, Figures, and Specifications the limitations set forth in claims 1 and 13. USPN 11152831 is silent regarding the limitations: wherein the motor-pump unit comprises a fiber optic strain sensing system.
However Toh US 2013/0272898 does disclose the limitations: a motor unit 24, the motor unit having a bearing 322, the bearing having a temperature sensor 322 and a strain sensor 338 (Fig 5, ¶0046); wherein the motor unit comprises a fiber optic strain sensing system (fiber optic sensors are used to measure co-located temperature and strain simultaneously in an ESP bearing with very high accuracy using fiber Bragg gratings ¶0033). 
Hence it would have been obvious to one of ordinary skill in the art to modify the intermediate bearing assembly of USPN 11152831 with the fiber optic bearing sensor system (322,338) of Toh US 2013/0272898 in order to measure changing tolerances of the bearing during operation of the motor unit (¶0043).

Allowable Subject Matter
Claims 1-2, and 4-21 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the double patenting rejection(s) of claims 1-2 and 4-21, set forth in this Office action.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the double patenting rejection of claim 3, as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 1: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 1 of “a liner located along an interior surface of the interior cavity, the liner being a thin walled member that is secured to the motor housing and hermetically seals the stator body from a wellbore fluid; where the liner has a polygonal cross section” in combination with all the other limitations present in independent claim 1.
Regarding Claim 13: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 13 of “a liner located along an interior surface of the interior cavity, the liner being a thin walled member that is secured to the motor housing and hermetically seals the stator body from a wellbore fluid; where the liner has a polygonal cross section” in combination with all the other limitations present in independent claim 13.
Further it is noted that the closest prior art of record is Bellmyer US 2019/0186245. Bellmyer US 2019/0186245 discloses the limitations: 
A system (the system is defined by the sum of its parts) for producing fluids (i.e. well fluids) from a subterranean well (i.e. well that receives casing 11 in Figure 1), the system comprising: an electrical submersible pump assembly (=11,13; 11,17,15,23,21, ¶0020-¶0022, Figure 1) with a motor-pump unit (21, motor 21 has both a motor and pump 40, thus it is a motor-pump unit), where the motor-pump unit has: a motor housing (motor 21 has motor housing 25, Fig 1-2, ¶0022-¶023), the motor housing being an elongated member (as seen in Fig 2, motor housing 25 is elongated in the axial direction); a stator 27 located within the motor housing (as seen in Figure 2, stator 27 is located within element 25), the stator having a stator body (the stator body is the large number of stator disks that are stacked and fixed to housing 25, ¶0023) with an interior cavity (bore 29 ¶0023-¶0024) extending along a central axis of the stator (element 29 extends along axis 32, see Fig 2-4); a rotor assembly (the rotor assembly is defined by the sum of its parts, also see Fig 2, ¶0023-¶0025) located within the interior cavity of the stator (as seen in Fig 2), the rotor assembly comprising a rotor shaft 31, a rotor member 33, and an intermediate rotor bearing assembly (40, ¶0026, Figs 2-7), where the rotor member 33 and the intermediate rotor bearing assembly 40 circumscribe the rotor shaft (as seen in Fig 2-3, ¶0024, ¶0026); an impeller (element 41 and blades 49 of element 40 constitute an impeller) mounted on the rotor shaft (¶0026, Fig 3) and located within the interior cavity of the stator (as seen in Fig 2 and Fig 3, the impeller is located inside element 29), where the impeller circumscribes the rotor shaft (Fig 3, ¶0026); and the motor housing 25 separates the stator body (the large number of stator disks that are stacked and fixed to housing 25) from a wellbore fluid (--as is known in the art, the motor housing 25 forms a barrier (i.e. separates) the stator body from the fluid being pumped in the well (i.e. a wellbore fluid)--). However, as noted above Bellmyer US 2019/0186245 does not teach the limitations of the liner.
Additionally, the prior art of Marioni US 2002/0158545 (Marioni USPN 6538353) is noted. And it is noted that Marioni teaches a chamber 17 that is substantially square which creates a water tight seal between the stator 10 and rotor 16. However, the structural differences in the motor of Marioni (e.g. the lack of intermediate bearings between the stator and the rotor in the square shaped stator motor of Marioni) and the circular motor of Bellmyer US 2019/0186245 are too great to make a combination without the teachings of the instant application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huges US 2015/0021014 - teaches an electrical submersible pump with a sensor module.
French USPN 2722892 - teaches an electrical submersible pump with a thin-walled tube 41 separating the stator 16 and the rotor 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746